DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed July 11, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al. (JP 2014216086 A) hereinafter Masato, in view of Sharma et al. (US 2016/0211507 A1) hereinafter Sharma.

Regarding claim 1, Masato discloses a nonaqueous electrolyte (27, [0021]) secondary battery (battery 10, [0021]) comprising: an electrode assembly (electrode body 30, [0021]) including a positive electrode, a negative electrode, and a separator (Positive electrode plate 31negative electrode plate 41, separators 51, [0024]), 
the positive electrode and the negative electrode being stacked together via the separator, (The positive electrode active material layer 33, the negative electrode active material layer 43, and the separator 51 have a flat plate shape in the electrode body thickness direction stacking direction [0029, FIG. 6])

    PNG
    media_image1.png
    651
    385
    media_image1.png
    Greyscale

(Masato, FIG. 6 modified)
a nonaqueous electrolyte, and a prismatic battery case accommodating the electrode assembly and the nonaqueous electrolyte, (the battery case 20, a non-aqueous electrolytic solution 27 is held [0021, FIG. 2])

    PNG
    media_image2.png
    438
    701
    media_image2.png
    Greyscale

(Masato, FIG. 2 modified)

the nonaqueous electrolyte secondary battery further comprising a non-cellular elastic sheet (The elastic spacer 80 is made of ethylene propylene diene rubber (EPDM) [0030]) disposed between the electrode assembly and the battery case, (in the battery 10, a plate-like elastic spacer 80 is disposed between the battery case 20 and the electrode body 30 [0021, FIG. 3]) 

    PNG
    media_image3.png
    451
    289
    media_image3.png
    Greyscale

(Masato, FIG. 3 modified)
the ratio (A/B) of the thickness (A) of the elastic sheet at 100% SOC to the thickness (B) of the elastic sheet at 0% SOC being 0.05 to 0.3 (The free thickness, defined as 0% SOC [0034], per elastic spacer 80 is 0.475 mm [0030]. 
	The change in thickness of elastic spacer 80 is defined by the change in the total thickness of the negative electrode active material layer 43 as battery 10 is charged and discharged from 0%SOC to 100% SOC at this time is ΔT = Tfd−Tfc  [0060], where Tfd = 3.37 mm total thickness at 100% SOC [0046] and Tfc = 3.18 mm total thickness at 0% SOC [0035]. Yielding a total thickness change (increase in active layer 43) from 0% SOC to 100% SOC as ΔT = 3.37 mm – 3.18 mm = 0.19 mm. 
This accounts for both sides of electrode body 30, as it is a total thickness, and to arrive a one side only divide ΔT by 2 and arrive at ΔT/2 = 0.19 mm/2 = 0.095 mm.  A is A = 0.475mm - 0.095mm = 0.38 mm.
Further the ratio (A/B) = 0.38/0.475 = 0.8

	While Masato discloses a nonaqueous secondary battery and all the limitations discussed above Masato is silent on the mass energy density of the nonaqueous electrolyte secondary battery being not less than 200 Wh/kg.
	Sharma discloses a nonaqueous secondary battery [0007] and further teaches the cell has a specific energy of at least about 275 Wh/kg [007]. The multilayered stabilization coating applied to lithium cobalt oxide provide the ability to significantly stabilize the longer cycling at higher voltages for lithium based batteries [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masato to incorporate the  multilayered stabilization coating of Sharma to significantly stabilize the longer cycling at higher voltages for lithium based batteries.

	 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


	

	Regarding claim 2, Masato discloses the battery case is being pressed on both sides thereof in the direction of stacking of the positive electrode and the negative electrode. (An electrode body 30 arranged in battery case 20. In a compressed constant state where the flat-plate lamination part 30h and so forth are compressed in a lamination direction FH of the flat-plate lamination part 30h via the battery case 20 [Abstract, FIG. 3]).

	Regarding claim 3, Masato discloses the elastic sheet is arranged so as to sandwich the electrode assembly from both sides of the electrode assembly in the direction of stacking of the positive electrode and the negative electrode. (The battery 10, a plate-like elastic spacer 80 is disposed between the battery case 20 and the electrode body 30 [0021, FIG. 3]).

	Regarding claim 4, Masato discloses the elastic modulus of the elastic sheet is 0.9 MPa to 1.5 MPa (The elastic modulus is the slope of the tangent at the origin of the stress/ strain curve. The tensile or compression modulus is often called, Young's modulus…Parts must always operate well below the “Yield Point” [Biron, Page 150]. Plastics have a viscoelastic behavior that increases with the temperature: their properties are a function of the duration of load application [Biron, pg. 151].

	The elastic spacer 80 is made of ethylene propylene diene rubber (EPDM), and the compression elastic modulus Ks is Ks = 10.0 MPa. [0030]. Since all points exist in 
Applying Biron’s graph [FIG. 3.1 page 149] 

    PNG
    media_image4.png
    349
    439
    media_image4.png
    Greyscale

(Biron, FIG. 3.1 modified)
[Thermosets and Composites Technical Information for Plastic Users, 2003, Michel Biron, pages 149 -151]

	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) MPEP 2144.05(I)
 
5, Masato discloses the ratio (X/Y) of the thickness (X) of the elastic sheet to the inner size (Y) of the battery case along the direction of stacking of the positive electrode and the negative electrode is 0.03 to 0.07. (The free thickness (0% SOC) per elastic spacer 80 is 0.475 mm, and the total free thickness Tsa, is equal to Tsa = 0.475 mm × 2 sheets = 0.950 mm [0030, FIG. 3]. The state in which the negative electrode active material layer 43 is subjected to a surface pressure Pc (= 1.00 MPa) at SOC 0%, the total thickness Tfc of the negative electrode active material layer 43 is Tfc = 0.0530 mm × 60 layers = 3.18 mm [0035]. Providing all thickness in the pre-charge state (0% SOC) of the electrode body 30 (3.18 mm) and dual elastic spacers 80 (0.950 mm) when added together form the inner size of the battery case Y = 0.950 mm + 3.18 mm = 4.13 mm and X = 0.475 mm yields the ratio (X/Y) = 0.475 mm / 4.13 mm = 0.11. 

It should be noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05 (I)

Regarding claim 6, Masato discloses the absorption ratio of the elastic sheet with respect to a solvent in the nonaqueous electrolyte is less than 5% relative to the mass of the sheet. (The absorption rate of ethylene propylene diene rubber (EPDM) is 1% [Polyhedron Laboratories Inc.]).

 7, Masato discloses the electrode assembly includes a plurality of the positive electrodes and a plurality of the negative electrodes, and has a structure in which the positive electrodes and the negative electrodes are alternately stacked via the separator. (The electrode body 30 is formed by laminating a strip-shaped positive electrode plate (second electrode plate) 31 and a strip-shaped negative electrode plate (first electrode plate) 41 via a pair of strip-like separators 51 and 51 made of porous resin. (Refer to FIG. 7), It is wound around the axis line AX and compressed into a flat shape (refer to FIG. 6).

    PNG
    media_image1.png
    651
    385
    media_image1.png
    Greyscale

(Masato, FIG. 6 modified)

	Regarding claim 8, Masato discloses a battery module comprising: a battery group (battery assembly 100, [0021]) including a plurality of the nonaqueous electrolyte secondary batteries of Claim 1 (battery 10, [0021]) arranged along the direction of stacking of the positive electrode and the negative electrode, [The battery assembly 100 includes a plurality of batteries 10, a plurality of inter-battery spacers 130, and a restraint member 110. The plurality of cells 10 are arranged in a row in the cell thickness direction [0031], FIG. 8] 

    PNG
    media_image5.png
    399
    624
    media_image5.png
    Greyscale

(Masato, FIG. 8)
a plurality of spacers each disposed between each pair of the nonaqueous electrolyte secondary batteries adjacent to each other (the inter-cell spacer 130 arranged in a row, [FIG. 8]), 
and a pair of end plates that applies a pressure to the battery group from both sides of the battery group in the direction of stacking of the positive electrode and the negative electrode (The restraint member 110 has a pair of end plates 111, four restraint bands 113, and eight fastening bolts 115 [0032]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/     Primary Examiner, Art Unit 1727